— Order unanimously affirmed, without costs. Memorandum: An appeal lies from the Special Term order granting a separate trial of the issue of liability. (CFLR 603, 5701, subd. [a], par. 2, el. [v] ; Palmer v. Socony Oil Co., 273 App. Div. 925.) Upon review thereof we hold that it was properly granted (Culley v. City of New York, 25 A D 2d 519; Mercado v. City of New York, 25 A D 2d 75). (Appeal from order of Herkimer Trial Term directing separate trial on issue of liability.) Present — Goldman, P. J., Marsh, Witmer, Moule and Henry, JJ.